James Lee Burns v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-067-CR
No. 10-03-068-CR

     JAMES LEE BURNS,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court Nos. 26344CR and 26343CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      A jury convicted James Lee Burns in a consolidated trial of two charges of intoxication
manslaughter and assessed his punishment at twelve years’ imprisonment in both cases.  The court
imposed sentence on October 23, 2002.  Burns filed motions for new trial in each case.  
Accordingly, his notices of appeal were due on January 21, 2003.  See Tex. R. App. P. 26.2(a)(2). 
Burns filed his notices of appeal on February 14, 2003.  Thus, they are untimely.
      “Without a timely filed notice of appeal, a court of appeals lacks jurisdiction over the appeal
. . . .”  Slaton v. State, 981 S.W.2d 208, 209 (Tex. Crim. App. 1998); accord Woods v. State,
68 S.W.3d 667, 669 (Tex. Crim. App. 2002).  Burns did not file timely notices of appeal.
      Accordingly, we dismiss his appeals for want of jurisdiction.

                                                                         PER CURIAM

Before Chief Justice Davis, 
      Justice Vance, and
      Justice Gray
Appeals dismissed for want of jurisdiction
Opinion delivered and filed April 9, 2003
Do not publish
[CR25]